


Exhibit 10.3




FIFTH AMENDMENT
TO
LOAN AGREEMENT




THIS FIFTH AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is made and entered
into as of this 15th day of November, 2013, by and between Daktronics, Inc.
(“Borrower”) and Bank of America, N.A. (“Lender”).


RECITALS


A.The Borrower and the Lender are parties to that certain Loan Agreement dated
as of December 23, 2010, as amended by that certain First Amendment dated
February 1, 2011, that certain Second Amendment dated November 15, 2011, that
certain Third Amendment dated June 15, 2012, and that certain Fourth Amendment
dated November 9, 2012 (as amended, the “Loan Agreement”), whereby Lender
extended certain credit facilities to the Borrower upon the terms and conditions
set forth in the Loan Agreement. Capitalized terms not otherwise defined in this
Amendment shall have the meanings given them in the Loan Agreement.


B.The parties are in mutual agreement that the Loan Agreement should be amended
as provided herein.


NOW, THEREFORE, in consideration of the Recitals and the mutual agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
1.
Amendments to the Loan Agreement. The Loan Agreement is hereby amended as
follows:



a.
The definition of “Revolving Loan Maturity Date” in Section 1.1 (“Defined
Terms”) is hereby amended in its entirety and as so amended is restated as
follows:



“Revolving Loan Maturity Date”: November 15, 2016.


b.
Section 2.1 (“Revolving Loan”) is hereby amended in its entirety and as so
amended is restated as follows:



Section 2.1 Revolving Loan. Upon the terms and subject to the conditions hereof,
Lender agrees to make available a revolving loan (the “Revolving Loan”) to
Borrower of Forty Million and No/100 Dollars ($40,000,000.00) (the “Revolving
Loan Amount”). Borrower may obtain advances, prepay and obtain new advances
under the Revolving Loan, subject to the prepayment provisions of Section 2.2.
Lender agrees to make available to Borrower, as a subfeature of the Revolving
Loan, up to Four Million and No/100 Dollars ($4,000,000.00) of open-ended bank
guarantees (the “Open Ended Bank Guarantees”), on terms acceptable to Lender in
its sole discretion, in an amount not to exceed, with all other advances,
Alternative Borrowing or Domestic Letters of Credit outstanding, the Revolving
Loan Amount, it being understood and agreed that the amount available to be
borrowed under the Revolving Loan shall be correspondingly reduced by the face
amount of all Open Ended Bank Guarantees issued. The Open Ended Bank Guarantees
shall be subject to annual renewal. On the Revolving Loan Maturity Date,
Borrower shall deposit

1

--------------------------------------------------------------------------------




sufficient funds to cash collateralize one hundred percent (100%) of Lender’s
exposure under any outstanding Open Ended Bank Guarantees. Lender also agrees to
make available to the Foreign Subsidiaries letters of credit, multicurrency
borrowings, bank guarantees, international allocation credits, and other
products and services from time to time requested by the Borrower or such
Foreign Subsidiaries to be provided to one or more Foreign Subsidiaries, on
terms acceptable to Lender in its sole discretion (collectively, “Alternative
Borrowing”), in an amount not to exceed, with all other advances, Open Ended
Bank Guarantees or Domestic Letters of Credit outstanding, the Revolving Loan
Amount, it being understood and agreed that the amount available to be borrowed
under the Revolving Loan shall be correspondingly reduced by the face amount of
all Alternative Borrowing issued. Further, Lender may, from time to time, at the
request of Borrower and on terms satisfactory to Lender and Borrower, provide
letters of credit to Borrower and its domestic affiliates and subsidiaries
(“Domestic Letters of Credit”). The amount available to be borrowed under the
Revolving Loan shall be reduced by the aggregate amount available to be drawn
under any Domestic Letters of Credit, plus any unreimbursed amounts or letter of
credit borrowings. In no event shall the amount outstanding under the Revolving
Loan, including amounts outstanding from advances to Borrower or from Open Ended
Bank Guarantees, Alternative Borrowing and Domestic Letters of Credit, exceed
the Revolving Loan Amount. Lender shall charge an origination fee equal to a per
annum basis of 0.50% of the face amount of any international letters of credit
issued hereunder, payable in advance quarterly on the last day of the prior
calendar quarter, as well as charge its standard issuance, documentation and
examination fees therefore. All Alternative Borrowing shall have an expiration
date no later than thirty-six (36) months from the date of issuance, unless
Lender, in its sole discretion, consents in writing to a longer term for any
such Alternative Borrowing on terms and conditions that are satisfactory to it.
Lender shall have no obligation to issue Open Ended Bank Guarantees, Alternative
Borrowing or Domestic Letters of Credit, or to amend, extend, renew or replace
any Open Ended Bank Guarantees, Alternative Borrowing or Domestic Letters of
Credit, unless it is in form and substance acceptable to Lender. The Alternative
Borrowing shall be guaranteed by Borrower’s Guaranty dated December 23, 2010 (as
amended), and the reference therein to the Loan in the principal amount of
$35,000,000.00 shall be deemed amended to the $40,000,000.00 Revolving Loan
described herein.


c.
Section 2.4 (“Unused Commitment Fee”) is hereby amended in its entirety and as
so amended is restated as follows:



Borrower shall pay Lender an unused commitment fee in the amount of 0.15% of the
difference between the maximum amount of the Revolving Loan Amount and the
average principal amount outstanding under the Revolving Loan Amount for the
preceding quarterly period, which shall include amounts allocated to Open Ended
Bank Guarantees, Alternative Borrowing and Domestic Letters of Credit. Such fee
shall be payable on or before the 30th day after the end of each calendar
quarter.


d.
The following new Section 2.5 is hereby inserted immediately following Section
2.4:



Section 2.5 Upfront Fee. Borrower shall pay to Lender an upfront fee of Sixty
Thousand and No/100 Dollars, to be paid in three (3) equal annual installments
of Twenty Thousand and No/100 Dollars ($20,000.00) on each of November 15, 2014,
November 15, 2015 and November 15, 2016.



2

--------------------------------------------------------------------------------




e.
The definition of “Funded Debt” found in Section 5.11 is hereby amended in its
entirety and as so amended is restated as follows:



“Funded Debt” means all outstanding liabilities for borrowed money (which, for
the avoidance of doubt, includes, without limitation, the face amount of all
Open Ended Bank Guarantees) and other interest bearing obligations, including,
without limitation, those represented by bonds, debentures, or other debt
securities, excluding any long-term contractual obligations related to marketing
transactions whose source of payment is underlying advertising agreements.
 
f.
The following new Section 5.15 is hereby inserted immediately following Section
5.14:



Section 5.15 Negative Pledges; Affiliate Restrictions. The Borrower will not
enter into any agreement, bond, note or other instrument with or for the benefit
of any Person other than Lender which would (i) prohibit Borrower from granting,
or otherwise limit the ability of Borrower to grant, to Lender any lien on any
property of Borrower (other than with respect to property subject to liens
permitted by Section 5.12), or (ii) require Borrower to grant a lien to any
other Person if Borrower grants any lien to Lender.


2.
Representations. The Borrower represents and warrants to the Lender as follows:
(i) the covenants, representations and warranties of the Borrower as set forth
in the Loan Agreement are hereby made again as of the date hereof and are true
and correct in all respects as of the date hereof, except to the extent such
covenants, representations and warranties relate solely to an earlier date, in
which case such covenants, representations and warranties were true and correct
in all respects as of such date, (ii) as of the date hereof, there is no Event
of Default in existence, or any other act, omission, matter or other occurrence
whatsoever which, with the giving of notice or the passage of time, or both,
would give rise to or constitute an Event of Default; (iii) the Borrower has (a)
full power, authority and legal right to own and operate all of its properties
and assets and to carry on its respective business as now conducted and as
proposed to be conducted; and (b) all requisite corporate power and authority to
execute, deliver and fully perform all of the terms and conditions of this
Amendment and all other agreements, documents and instruments contemplated
hereby; and (vi) the Borrower shall (a) ensure, and cause all of its
Subsidiaries to ensure, that no person who owns a controlling interest in or
otherwise controls the Borrower, any guarantor or any subsidiary of any of them
is or shall be listed on the Specially Designated Nationals and Blocked Person
List or other similar lists maintained by the Office of Foreign Assets Control
(“OFAC”), the Department of the Treasury or included in any Executive Orders,
(b) not use or permit the use of the proceeds of any loans to violate any of the
foreign asset control regulations of OFAC or any enabling statute or Executive
Order relating thereto, and (c) comply, and cause any subsidiary to comply, with
all applicable Bank Secrecy Act laws and regulations, as amended. All
representations and warranties contained in this Amendment shall survive the
execution and delivery hereof and any investigation made by the Lender or its
agents or representatives.

 
3.
Conditions to Effectiveness. This Amendment shall become effective only upon the
satisfaction of each of the following conditions precedent:



a.
Execution and delivery by the Borrower and the Lender of this Amendment.



b.
Execution and delivery of such other agreements, instruments, documents,
certificates and opinions as the Lender may reasonably request.




3

--------------------------------------------------------------------------------




c.
The Borrower shall pay to the Lender, as additional consideration for this
Amendment, all costs and expenses incurred by the Lender (including, without
limitation, attorneys’ fees) in connection with the preparation, execution and
delivery of this Amendment.



d.
Execution and delivery of a certificate of an officer of the Borrower
(i) certifying that the execution, delivery and performance of this Amendment,
the Reaffirmation and Third Amendment to Guaranty, and the performance of the
Loan Agreement as amended hereby, have been duly approved by all necessary
action of the governing board of the Borrower, and attaching true and correct
copies of the applicable resolutions granting such approval, (ii) certifying
that there have been no amendments to or restatements of the organizational
documents of the Borrower as last furnished to the Lender, other than those that
may be attached to the certificate, and (iii) certifying the names of the
officers of the Borrower that are authorized to sign this Amendment, together
with the true signatures of such officers.



e.
The Reaffirmation and Third Amendment to Unlimited Guaranty Agreement (the
“Reaffirmation and Third Amendment to Guaranty”) attached hereto as Exhibit A,
duly executed by the Guarantor and delivered to Lender.



f.
Execution and delivery by the Borrower of the Amended and Restated Revolving
Note attached hereto as Exhibit B.



g.
All corporate and other proceedings in connection with the transactions
contemplated by this Amendment shall be satisfactory to the Lender, and the
Lender shall have received all such counterpart originals or certified or other
copies of such documents as it may reasonably request.



4.
Effective Time. Subject to conditions set forth in Section 3, this Amendment
shall be effective as of the date hereof.



5.
Continuing Effect; Inconsistency. All of the terms and conditions of the Loan
Agreement and the other Loan Documents remain in full force and effect, as
amended hereby. Without limiting the foregoing, the Borrower acknowledges and
agrees that each of the Loan Documents remains in full force and effect and the
rights and remedies of the Lender, and the obligations of the parties thereunder
and shall not be affected, impaired or discharged by reason of this Amendment or
the transactions contemplated hereby. In the event there is determined to be any
inconsistency between the terms and conditions of the existing Loan Documents
and the terms and conditions of this Amendment, the terms and conditions of this
Amendment shall govern to the full extent of such inconsistency.



6.
Cross Default; Remedies. Any breach of warranty, misrepresentation or
nonfulfillment of any agreement on the part of the Borrower under any one or
more of the existing Loan Documents, this Amendment or any agreement, document
or instrument contemplated hereby, shall be and constitute a breach and default
under each and all of the Loan Documents, this Amendment and all other
agreements, documents and instruments. The Lender shall have all rights and
remedies available under the Loan Documents, this Amendment and all agreements,
documents and instruments contemplated hereby, and all other rights and remedies
available to it at law, in equity or otherwise, upon any such breach of
warranty, misrepresentation or nonfulfillment of agreement by the Borrower.




4

--------------------------------------------------------------------------------




7.
No Waiver. Nothing herein is intended or shall be construed as a waiver by the
Lender of any breach, default or other nonfulfillment by the Borrower under the
Loan Agreement or any of the other loan documents.



8.
Waiver of Claims. THE BORROWER COVENANTS, REPRESENTS AND WARRANTS TO THE LENDER
THAT THE NOTE, THE LOAN AGREEMENT AND OTHER LOAN DOCUMENTS ARE NOT SUBJECT TO
ANY CREDITS, CHARGES, CLAIMS, OR RIGHTS OF OFFSET OR DEDUCTION OF ANY KIND OR
CHARACTER WHATSOEVER; AND HEREBY RELEASES AND DISCHARGES THE LENDER, THEIR
OFFICERS, DIRECTORS, ATTORNEYS, AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS FROM
ANY AND ALL CLAIMS AND CAUSES OF ACTION OF ANY KIND AND CHARACTER, WHETHER KNOWN
OR UNKNOWN AND WHETHER NOW EXISTING OR HEREAFTER ARISING, WHETHER LIQUIDATED OR
UNLIQUIDATED, FIXED, CONTINGENT, DIRECT OR INDIRECT, INCLUDING WITHOUT
LIMITATION, ANY ACTION IN LAW OR EQUITY, THAT HAVE AT ANY TIME BEEN OWNED, OR
THAT ARE HEREAFTER OWNED, BY THE BORROWER AND THAT ARISE OUT OF ANY ONE OR MORE
CIRCUMSTANCES OR EVENTS THAT OCCURRED PRIOR TO THE DATE OF THIS AMENDMENT.
MOREOVER, TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE BORROWER WAIVES ANY AND
ALL CLAIMS NOW OR HEREAFTER ARISING FROM OR RELATED TO ANY DELAY BY THE LENDER
IN EXERCISING ANY RIGHTS OR REMEDIES UNDER THE LOAN DOCUMENTS.



9.
Acknowledgement. Borrower hereby acknowledges receipt of a copy of this
Amendment.



10.
No Future Obligation to Amend. The Borrower hereby expressly recognizes and
agrees that the Lender was in no way obligated or required to enter into this
Amendment, and that the Lender has not agreed to and are not obligated or
required to, in the future, waive, revise, alter or amend any of the terms or
conditions of the Loan Agreement or any of the other loan documents, or to
provide Borrower with any additional credit facilities or other funds or credit.



11.
Headings and Captions. The titles or captions of sections and paragraphs in this
Amendment are provided for convenience of reference only, and shall not be
considered a part hereof for purposes of interpreting or applying this
Amendment, and such titles or captions do not define, limit, extend, explain or
describe the scope or extent of this Amendment or any of its terms or
conditions.



12.
Further Documents and Actions. The Borrower agrees to execute and deliver to the
Lender such additional documents and to take all such further actions as the
Lender may reasonably require in order to reflect the amendments to the Loan
Agreement effected by this Amendment.



13.
Counterparts and Facsimile Signatures. This Amendment may be executed in any
number of counterparts, each of which shall constitute one and the same
instrument. Receipt of an executed signature page to this Amendment by facsimile
or other electronic transmission shall constitute effective delivery thereof.
Electronic records of the executed Amendment shall be deemed to be originals
thereof.



14.
Recitals. The Recitals set forth in the forepart of this Amendment are true and
correct and are an integral part of this Amendment.




5

--------------------------------------------------------------------------------




15.
Binding Effect on Successors and Assigns. This Amendment shall be binding upon
and shall inure to the benefit of the parties hereto and their respective heirs,
successors, legal representatives and permitted assigns.





[SIGNATURE PAGE TO FOLLOW]

6

--------------------------------------------------------------------------------




IMPORTANT: READ BEFORE SIGNING. THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE. NO OTHER TERMS OR
ORAL PROMISES NOT CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY ENFORCED.
YOU MAY CHANGE THE TERMS OF THIS AGREEMENT ONLY BY ANOTHER WRITTEN AGREEMENT.




IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the date first written above.




BORROWER:
 
BANK:
DAKTRONICS, INC.
 
BANK OF AMERICA, N.A.
 
 
 
By: /s/ Reece A. Kurtenbach
 
By:  /s/ Matthew Anderson
Name: Reece A. Kurtenbach
 
Name: Matthew Anderson
Title: Chief Executive Officer
 
Title: Senior Vice President, Senior Client Manager
 
 
 
By: /s/ Sheila M. Anderson
 
 
Name: Sheila M. Anderson
 
 
Title: Chief Financial Officer
 
 





















[SIGNATURE PAGE TO FIFTH AMENDMENT TO LOAN AGREEMENT]







7